                 Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 1 of 15



James D. Weinberger (jweinberger@fzlz.com)
Jessica Vosgerchian (jvosgerchian@fzlz.com)
FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17th Floor
New York, New York 10036
Tel: (212) 813-5900
Fax: (212) 813-5901

Counsel for Plaintiff Colgate-Palmolive Company.

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK


COLGATE-PALMOLIVE COMPANY,

                                 Plaintiff,

                            v.

PREVDENT INTERNATIONAL BV and
PREVDENT USA LLC,

                                 Defendants.


                                               COMPLAINT

            Plaintiff Colgate-Palmolive Company (“Colgate” or “Plaintiff”), by its undersigned

attorneys, for its Complaint against Defendants PrevDent International BV and PrevDent USA

LLC (together, “Defendants”), alleges as follows:

                                        NATURE OF THE ACTION

            1.       For over a century, Colgate has been a leading producer of oral care products.

Since 1982, Colgate has used the federally registered trademark “PREVIDENT” (the

“PREVIDENT Trademark”) in connection with oral care products, including dental cream,

medicated toothpaste and dental gel, fluoride varnish, and medicated oral rinse in the United




{F2762051.2 }
                 Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 2 of 15



States. Oral care goods featuring the PREVIDENT Trademark are market leading products, with

substantial advertising and sales and a strong reputation in the marketplace.

            2.       Despite the renown of the PREVIDENT Trademark and despite having actual and

constructive knowledge of Colgate’s rights therein, Defendants have, without authorization or

permission from Colgate, used the trademark PREVDENT in connection with their own line of

oral care products, including toothpaste, toothgloss, plaque detector swabs, tongue scrapers and

mouthwash, and are marketing and selling such products throughout the United States, including

but not limited to in this District. Such use of the PREVIDENT Trademark impermissibly

creates an association between Colgate and Defendants in the minds of consumers. As a result,

to protect the goodwill that it has established in the PREVIDENT Trademark, Colgate brings this

action for trademark infringement under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1);

unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); trademark

dilution under Section 360-l of the New York General Business Law; and trademark

infringement and unfair competition under the common law of New York. As described below,

Colgate seeks injunctive relief, an accounting of Defendants’ profits flowing from their use of

the infringing mark, damages, attorneys’ fees, and such other relief as the Court deems just and

proper.

                                              THE PARTIES

            3.       Colgate is a corporation duly organized and existing under the laws of the State of

Delaware, with its primary place of business located at 300 Park Avenue, New York, New York

10022.




{F2762051.2 }
                                                      2
                 Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 3 of 15



            4.       Upon information and belief, PrevDent International BV is a limited company

organized and existing under the laws of The Netherlands, with its headquarters at Jaagweg 12B,

1452 PB Ilpendam, The Netherlands.

            5.       Upon information and belief, PrevDent USA LLC is a limited liability company

organized and existing under the laws of California, with its headquarters at 13802 NW Passage

#206, Marina del Rey, California 90292.

                                        JURISDICTION & VENUE

            6.       This Court has jurisdiction over the subject matter of this action pursuant to

Section 39 of the Lanham Act, 15 U.S.C. § 1121, and under Sections 1331, 1338(a) and 1338(b)

of the Judicial Code, 28 U.S.C. §§ 1331, 1338(a) and 1338(b). The Court has supplemental

jurisdiction over the state law claims under Section 1367(a) of the Judicial Code, 28 U.S.C. §

1367(a).

            7.       This Court has personal jurisdiction over Defendants under Sections 301 and/or

302 of the New York Civil Practice Laws and Rules because, upon information and belief, (i)

Defendants continuously and systematically conduct, transact and solicit business in the State of

New York, (ii) Defendants have committed and are committing tortious acts within this State by

marketing, promoting, advertising and offering for sale the products bearing the infringing

trademark and (iii) the events giving rise to this Complaint occurred in the State of New York

and/or had effects in this State.

            8.       Venue is proper in this District pursuant to Sections 1391(b) and (c) of the

Judicial Code, 28 U.S.C. §§ 1391(b) and (c), in that a substantial part of the events giving rise to

the claims, including, but not limited to, Defendants’ marketing, promoting, advertising, and

offering for sale of oral care products in violation of Colgate’s exclusive rights in the




{F2762051.2 }
                                                       3
                 Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 4 of 15



PREVIDENT Trademark occurred in this District, Colgate is suffering harm in this District, and

Defendants are subject to personal jurisdiction in this District.

                         FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.          Colgate and the PREVIDENT Trademark

            9.       Colgate has for many years been engaged in the manufacture, distribution,

marketing and sale of a wide variety of oral care products, including dental cream, medicated

toothpaste and dental gel, fluoride varnish, and medicated oral rinse.

            10.      Since at least 1982, Colgate has manufactured and marketed oral care products

under the PREVIDENT Trademark, including medical grade toothpaste that contains the highest

concentration of fluoride available for home use.

            11.      Colgate PREVIDENT oral care products come in a variety of forms like

toothpaste, gels, varnishes and oral rinses that deliver clinical strength fluoride to treat common

dental issues like sensitive teeth, dry mouth and enamel decay.

            12.      Representative samples of Colgate products bearing the PREVIDENT Trademark

are shown here:




{F2762051.2 }
                                                   4
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 5 of 15



            13.       PREVIDENT oral care products are advertised throughout the United States,

online, in print magazines, and in circulars distributed in dental offices. Colgate has spent

millions of dollars on advertising and promotions for PREVIDENT branded oral care products

since adopting the PREVIDENT Trademark.

            14.       Colgate has achieved sales of products bearing the PREVIDENT Trademark in

the United States in the hundreds of millions of dollars over the past four decades. Over that

time, Colgate’s PREVIDENT brand has been among the best-selling medical dental brands in the

United States market.

            15.       As a result of Colgate’s reputation, use and substantial sales success and

significant investment in advertising, the PREVIDENT Trademark has become a strong

trademark identifying Colgate’s products exclusively. As such, the PREVIDENT Trademark

represents enormous goodwill and is an extremely valuable asset to Colgate.

            16.       Additionally, Colgate maintains several U.S. trademark registrations for the

PREVIDENT Trademark for oral care products and related goods, including the following:

                     PREVIDENT, U.S. Reg. No. 2,496,096, registered October 9, 2001, based on first

                      use on February 1, 1996, for “dental cream” in International Class 3;

                     PREVIDENT 5000 PLUS, U.S. Reg. No. 2,173,322, registered July 14, 1998,

                      based on first use in February 1996, for “dental cream” in International Class 3;

                     PREVIDENT, U.S. Reg. No. 5,354,426, registered December 12, 2017, based on

                      first use on May 6, 2014, for “Medicated oral rinse, namely, medicated anti-cavity

                      dental rinse” in International Class 5;




{F2762051.2 }
                                                        5
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 6 of 15



                     PREVIDENT, U.S. Reg. No. 5,418,225, registered March 6, 2018, based on first

                      use on November 30, 1982, for “Medicated toothpaste and dental gel; fluoride

                      varnish for dental use” in International Class 5.

The above registrations, copies of which are attached as Exhibit A hereto, are valid, subsisting

and in full effect and serve as prima facie evidence of the validity of the PREVIDENT

Trademark, pursuant to Section 33(a) of the Lanham Act, 15 U.S.C. § 1115(a). Additionally,

U.S. Reg. Nos. 2,496,096 and 2,173,322, have become incontestable under Section 15 of the

Lanham Act, 15 U.S.C. § 1065, and therefore serve as conclusive proof of Colgate’s exclusive

right to use the PREVIDENT Trademark in connection with the goods identified therein, as

provided by Section 33(b) of the Lanham Act, 15 U.S.C. § 1115(b).

B.          Defendant’s Wrongful Activities

            17.       Upon information and belief, Defendant PrevDent International BV, through its

affiliate Defendant PrevDent US LLC, recently began using PREVDENT in United States

commerce in connection with its line of fluoride-free oral care products that includes toothpaste,

toothgloss, plaque detector swabs, tongue scrapers and mouthwash. A representative sample of

Defendants’ PREVDENT product line is shown here:




{F2762051.2 }
                                                        6
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 7 of 15




            18.     Defendants promote their PREVDENT-branded products as treating many of the

same medical dental problems that Colgate’s PREVIDENT products treat, including tooth

sensitivity and enamel decay.

            19.     Defendants currently are not associated or affiliated with Colgate and have never

been authorized or otherwise licensed to use the PREVIDENT Trademark in connection with the

sale or offering for sale of any goods or services.

            20.     The oral care products Defendants offer under PREVDENT are not offered or

approved by Colgate.

            21.     Defendants’ use of PREVDENT in connection with oral care products began

decades after Colgate first began using the PREVIDENT Trademark in connection with oral care

products, and long after the public came to associate that mark exclusively with Colgate.

            22.     As a matter of law, Defendants were on constructive notice of Colgate’s rights in

the PREVIDENT Trademark based on Plaintiff’s registrations.

            23.     Furthermore, upon information and belief, Defendants were on actual notice of

Colgate’s rights in the PREVIDENT Trademark long before Defendants adopted PREVDENT.


{F2762051.2 }
                                                     7
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 8 of 15



            24.     The mere deletion of the letter “I” to Defendants’ trademark does nothing to

dispel confusion as the mark is still virtually identical to the PREVIDENT Trademark in sight,

sound and commercial impression.

            25.     Accordingly, Defendants’ unauthorized use of PREVDENT is with a deliberate

intent to trade on the goodwill of Colgate’s PREVIDENT Trademark and with the deliberate

intent to create a false impression as to the source or sponsorship of Defendants’ oral care

products. The goodwill that Colgate has built up in its PREVIDENT Trademark through years

of substantial investment and effort is put at risk by virtue of Defendants’ misappropriation of

the PREVIDENT Trademark to sell and promote its own oral care products.

            26.     As a result of Defendants’ use of the PREVIDENT Trademark or confusingly

similar variations thereof, Colgate is being irreparably harmed by the existence, marketing,

promotion, offering for sale, and sale of Defendants’ oral care products offered using

PREVDENT.

            27.     Defendants’ acts are likely to injure Colgate’s goodwill and reputation. The use

by Defendants of Colgate’s PREVIDENT Trademark unfairly and unlawfully wrests from

Colgate control over its valuable trademarks and reputation. Colgate has no control over the

quality of Defendants’ oral care products.

            28.     Moreover, the nature of Defendants’ products poses a higher likelihood that

marketplace confusion will cause irreparable harm to Colgate’s reputation when consumers

seeking Colgate’s PREVIDENT products accidentally purchase Defendants’ fluoride-free

products, which lack the medical benefits of the high fluoride concentrates of Colgate’s products.

As a result, Defendants’ use of PREVDENT jeopardizes and may permanently damage Colgate’s

extremely valuable reputation.




{F2762051.2 }
                                                     8
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 9 of 15



            29.     Further, Defendants’ use of the PREVDENT mark, which is nearly identical to

Plaintiff’s PREVIDENT Trademark, has already confused consumers as to the source of

Defendants’ products, as reported to Plaintiff by certain of its customers. Such actual confusion

undoubtedly will increase if Defendants continue to sell oral care products under the

PREVDENT mark.

            30.     Thus, Defendants’ unauthorized acts as described herein have caused and will

continue to cause irreparable damage to Colgate’s business and goodwill unless restrained by

this Court.

                              FIRST CLAIM FOR RELIEF:
                  FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114(1))

            31.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 30

as if fully set forth herein.

            32.     Defendants’ advertising, promotion, offering for sale and sale of oral care

products using PREVDENT is likely to cause confusion, mistake or deception as to the source or

sponsorship of Defendants’ goods.

            33.     As a result of Defendants’ unauthorized use of Colgate’s federally registered

PREVIDENT Trademark, consumers are likely to believe that Defendants’ oral care products

have been approved by or are otherwise associated with Colgate.

            34.     Such use falsely represents Defendants as being legitimately connected with

and/or authorized by Colgate and places beyond Colgate’s control its own reputation and ability

to control the use of the PREVIDENT Trademark or the quality of the goods bearing those

marks.




{F2762051.2 }
                                                      9
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 10 of 15



            35.     Defendants’ infringement of Colgate’s registered trademarks is willful, intended

to reap the benefit of the goodwill of Colgate, and violates Section 32(1) of the Lanham Act, 15

U.S.C. § 1114(1).

            36.     Defendants’ conduct has caused and is causing irreparable injury to Colgate and

will continue to both damage Colgate and deceive the public unless enjoined by this Court.

            37.     Colgate has no other adequate remedy at law.

                               SECOND CLAIM FOR RELIEF:
                      FEDERAL UNFAIR COMPETITION (15 U.S.C. § 1125(a))

            38.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 37

above as if fully set forth herein.

            39.     Defendants’ use of PREVDENT for goods that are identical, related and/or

substantially similar to those offered by Colgate under its PREVIDENT Trademark constitutes a

false designation of origin and a false representation as to the origin of Defendants’ goods.

Defendants’ use of PREVDENT in connection with oral care products is likely to cause

confusion, mistake, or deception as to the source of Defendants’ goods and is likely to create the

false impression that those goods are authorized, sponsored, endorsed, licensed by, or affiliated

with Colgate.

            40.     Defendants’ conduct is willful, intended to reap the benefit of the goodwill of

Colgate, and violates Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

            41.     Defendants’ conduct has caused and is causing irreparable injury to Colgate and

will continue both to damage Colgate and deceive the public unless enjoined by this Court.

            42.     Colgate has no other adequate remedy at law.




{F2762051.2 }
                                                     10
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 11 of 15



                              THIRD CLAIM FOR RELIEF:
                           TRADEMARK INFRINGEMENT AND
                  UNFAIR COMPETITION UNDER NEW YORK COMMON LAW

            43.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 42

above as if fully set forth herein.

            44.     Defendants’ use of PREVDENT in connection with oral care products is likely to

confuse the public as to the origin, source or sponsorship of Defendants’ goods, or to cause

mistake or to deceive the public into believing that Defendants’ goods are authorized, sponsored,

endorsed, licensed by, or affiliated with Colgate, in violation of Colgate’s rights in the

PREVIDENT Trademark under the common law of the State of New York.

            45.     Upon information and belief, Defendants chose PREVDENT with full knowledge

of Colgate’s prior use of and rights in the PREVIDENT Trademark. By adopting and using a

colorable imitation of Colgate’s PREVIDENT Trademark, Defendants have been unjustly

enriched and Colgate has been damaged.

            46.     By misappropriating and trading upon the goodwill and business reputation

represented by Colgate’s PREVIDENT Trademark, Defendants have been and, unless enjoined

by this Court, will continue to be unjustly enriched at Colgate’s expense.

            47.     Defendants’ conduct constitutes unfair competition and trademark infringement

under the common law of the State of New York.

            48.     Defendants’ conduct has caused and is causing irreparable injury to Colgate and

will continue to both damage Colgate and deceive the public unless enjoined by this Court.

            49.     Colgate has no other adequate remedy at law.




{F2762051.2 }
                                                     11
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 12 of 15



                              FOURTH CLAIM FOR RELIEF:
                DILUTION UNDER NEW YORK LAW (N.Y. General Business Law § 360-l)

            50.      Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 49

above as if fully set forth herein.

            51.      As a result of Colgate’s extensive use and promotion of the PREVIDENT

Trademark and the goods offered thereunder, the PREVIDENT Trademark is highly distinctive

of Colgate’s goods and is widely recognized among the consuming public as a designation of

source of Colgate’s goods. The PREVIDENT Trademark was distinctive and widely known

before Defendants commenced their unauthorized use of PREVDENT as described herein.

            52.      Defendants’ commercial use of PREVDENT is diluting the PREVIDENT

Trademark by impairing the distinctiveness thereof, thereby lessening the capacity of the

PREVIDENT Trademark to identify and distinguish Colgate exclusively, in violation of Section

360-l of the General Business Law of the State of New York.

            53.      Defendants’ conduct has caused and is causing irreparable injury to Colgate and

will continue to both damage Colgate and deceive the public unless enjoined by this Court.

            54.      Colgate has no other adequate remedy at law.

                                               *       *       *

            WHEREFORE, Plaintiff respectfully demands judgment as follows:

            1)       That a permanent injunction be issued enjoining Defendants, and any of their

officers, agents, privies, shareholders, principals, directors, licensees, attorneys, servants,

employees, affiliates, subsidiaries, successors and assigns, and all those persons in concert or

participation with any of them, and any entity owned or controlled in whole or in part by any of

Defendants, in any jurisdiction in which they operate, from:




{F2762051.2 }
                                                      12
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 13 of 15



                    (a)    imitating, copying or making unauthorized use of the PREVIDENT

Trademark, or any simulation, reproduction, copy, colorable imitation or confusingly similar

variation thereof, including but not limited to PREVDENT (any such mark, a “Prohibited

Mark”), in or as part of any corporate name, trademark, service mark, domain name, trade name,

business name, fictitious name, or otherwise presenting any name that includes in whole or in

part a Prohibited Mark on or in connection with any goods, businesses or services offered by

Defendants or the advertising or promotion thereof;

                    (b)    using a Prohibited Mark to refer to or describe any products, goods or

services offered by or on behalf of Defendants or any individual, entity or other third party

affiliated with Defendants;

                    (c)    using a Prohibited Mark in or as part of any domain name, keyword,

metatag, source code or other Internet search term, or otherwise using a Prohibited Mark on or in

connection with any website owned or controlled by Defendants;

                    (d)    applying to register or registering in the United States Patent and

Trademark Office, or in any state trademark registry, any Prohibited Mark;

                    (e)    using a Prohibited Mark in connection with the promotion, advertisement,

sale, offering for sale or the provision of any goods or services;

                    (f)    engaging in any other activity constituting unfair competition with

Plaintiff or constituting an infringement of Plaintiff’s PREVIDENT Trademark; or

                    (g)    instructing, assisting, aiding or abetting any other person or entity in

engaging in or performing any of the activities referred to in subparagraphs (a) through (f) above.

            2)      Directing that Defendants deliver up to Plaintiff’s attorneys for destruction all

goods, labels, tags, signs, stationery, prints, packages, promotional and marketing materials,




{F2762051.2 }
                                                     13
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 14 of 15



advertisements and other materials currently in their possession or under their control,

incorporating, featuring or bearing any Prohibited Mark.

            3)      Directing that Defendants disable and transfer to Colgate any domain name

incorporating a Prohibited Mark.

            4)      Directing such other relief as the Court may deem appropriate to prevent the

public from deriving the erroneous impression that any good offered or promoted by Defendants

within the United States is authorized by Plaintiff or related in any way to Plaintiff or that

Defendants are otherwise affiliated with Plaintiff.

            5)      Directing that Defendants file with the Court and serve upon Plaintiff’s counsel

within thirty (30) days after entry of judgment a report in writing under oath, setting forth in

detail the manner and form in which it has complied with the above.

            6)      Awarding Plaintiff such damages it has sustained or will sustain by reason of

Defendants’ acts of trademark infringement and unfair competition.

            7)      Awarding Plaintiff all gains, profits, property and advantages derived by

Defendants from its unlawful conduct and, pursuant to 15 U.S.C. § 1117, awarding Plaintiff an

amount up to three times the amount of actual damages sustained as a result of Defendants’

violation of the Lanham Act.

            8)      Awarding to Plaintiff exemplary and punitive damages to deter any further willful

trademark infringement as the Court finds appropriate.

            9)      Awarding to Plaintiff its costs and disbursements incurred in this action, including

reasonable attorneys’ fees.

            10)     Awarding to Plaintiff interest, including pre-judgment interest on the foregoing

sums.




{F2762051.2 }
                                                     14
                Case 1:18-cv-09078-DLC Document 1 Filed 10/03/18 Page 15 of 15



            11)     Awarding to Plaintiff such other interim relief, including, but not limited to a

preliminary injunction, or permanent relief as the Court may deem just and proper.

                                         JURY TRIAL DEMAND

            Plaintiff demands a jury trial in this action.

Dated: October 3, 2018                           Respectfully submitted,
       New York, NY
                                                 FROSS ZELNICK LEHRMAN & ZISSU, P.C.



                                                 By: ______________________________________
                                                     James D. Weinberger (jweinberger@fzlz.com)
                                                     Jessica Vosgerchian (jvosgerchian@fzlz.com)
                                                 4 Times Square, 17th Floor
                                                 New York, New York 10036
                                                 (212) 813-5900

                                                 Counsel for Plaintiff Colgate-Palmolive Company




{F2762051.2 }
                                                      15
